DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-5 and 9-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The following is a statement of reasons for the indication of allowable subject matter:  
Re claims 1-5 and 9-15, the prior art fails to teach or suggest, an electronic device and an operation method of an electronic device having the specific configurations disclosed in claims 1-5 and 9-15 wherein the electronic device and operation method of the electronic device comprises: a first camera capable of supporting a first angle of view; a second camera capable of supporting a second angle of view narrower than the first angle of view; a display; and a processor operatively coupled with the display, wherein the processor is configured to perform: displaying, via the display, a first preview image based on a first image obtained via the first camera using the first angle of view, the first preview image including an image object corresponding to an external object, determining a distance between the first camera and the external object based at least in part on focus information applied with respect to the image object, based at least in part on a determination that the distance exceeds 

Re claims 16-20, the prior art fails to teach or suggest, an electronic device and an operation method of an electronic device having the specific configurations disclosed in claims 16-20 wherein the electronic device and operation method of the electronic device comprises: a first camera capable of supporting a first angle of view; a second camera capable of supporting a second angle of view narrower than the first angle of view; a sensor configured to detect information to determine a distance to an external object; a display; and a processor operatively coupled with the display, wherein the processor is configured to: display, via the display, a first preview image based on a first image obtained via the first camera using the first angle of view, the first preview image including an image object corresponding to an external object, determine the distance to the external object based information detected by the sensor, based at least in part on a determination that the distance exceeds a range associated with the first camera, display, instead of the first preview image, a second preview image based on a second image obtained via the second camera using the second angle of view, and based at least in part on a determination that the distance is within the range associated with the first camera, maintain the displaying of the first preview image. 



Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly L. Jerabek whose telephone number is (571) 272-7312.  The examiner can normally be reached on Monday - Friday (8:00 AM - 5:00 PM).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached at (571) 272-7495.  The fax phone number for submitting all Official communications is (571) 273-7300.  The fax phone number for submitting informal communications such as drafts, proposed amendments, etc., may be faxed directly to the Examiner at (571) 273-7312.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 



/KELLY L JERABEK/Primary Examiner, Art Unit 2699